Citation Nr: 1232040	
Decision Date: 09/18/12    Archive Date: 09/24/12	

DOCKET NO.  09-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1966 to January 1968.  The pertinent evidence of record is to the effect that, while in service, the Veteran's military occupational specialty was that of rifleman.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the RO.

The claim of service connection for tinnitus is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran and his former spouse and work associate are found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to his hearing problems beginning during his period of active service.  

2.  The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to a pattern of exposure to excessive and hazardous noise levels that began with his service as a rifleman while performing active duty in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of acoustic trauma sustained during his period of active military service.  

In this regard, while in service, the Veteran is shown to have served as a rifleman.  Accordingly, his exposure to noise at hazardous and harmful levels has been conceded by the RO.  

The Board observes that, at the time of a VA audiometric examination in October 2008, it was noted that pure tone air conduction threshold levels, in decibels, at the time of service entrance were as follows:  


Hertz
      500
     1000
      2000
     4000
Right Ear
        15
         15
          15
         15
Left Ear
        15
         15
          15
         15

However, a review of the actual audiometric examination contained in the Veteran's claims folder would appear to indicate that the aforementioned pure tone thresholds were, in fact, "crossed out."  In their place were substituted the following pure tone air conduction thresholds:  

Hertz
     500
     1000
      2000
     4000
Right Ear
   5(20)
     -5(5)
      0(10)
       0(5)
Left Ear
 15(30)
     -5(5)
       -5(5)
     5(10)

[The figures in parentheses represent audiometric thresholds in ANSI/ISO units, the standard currently in effect for audiometric data.]

Following the audiometric examination, it was noted that the Veteran had entered military service with normal bilateral hearing sensitivity.  Additionally noted was that there was no evidence of hearing loss, tinnitus, acoustic trauma, gunshot wound, or head injury during military service.  (However, as noted, given the Veteran's military occupational specialty, the RO has conceded inservice acoustic trauma.)  

According to the examiner, the Veteran exited military service in 1968 with normal bilateral hearing sensitivity, as exemplified by a normal whispered and spoken voice test.  

Given that the Veteran had served only two years in the military as a rifleman, but 14 years in civilian life as a forklift operator, as well as one year as the operator of a power saw, the VA examiner was of the opinion that the Veteran's exposure to hazardous noise in civilian life was far greater than his exposure to such noise in the military and that the nexus with the Veteran's military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  

Accordingly, it was the opinion of the examining audiologist that the Veteran's bilateral sensorineural hearing loss and tinnitus were less likely than not due to his military noise exposure, or any other event during military service.  

Significantly, as noted by the examiner, the earliest postservice indication of the presence of chronic hearing loss is revealed by a private audiometric examination dated in February 2004, approximately 36 years following the Veteran's discharge from service.  

However, the Board observes that, in September 2009, subsequent to the aforementioned VA audiometric examination, there was received a letter from the Veteran's former spouse.  In that letter, the Veteran's former spouse indicated that she had met the Veteran shortly before his discharge from military service, and, given the fact that she was "hard of hearing" herself, noticed right away that the Veteran was also "hard of hearing."  

According to the Veteran's former spouse, when she inquired how long the Veteran had been hearing impaired, he responded that his hearing had been fine prior to his service in Vietnam.  Moreover, according to the Veteran's former spouse, the Veteran complained of "ringing in his ears."  

Also, received in conjunction with the aforementioned correspondence was a letter from one of the Veteran's former associates.  In that letter, the Veteran's former associate indicated that he and the Veteran were employed at a local manufacturing company during the years from 1993 to 2007.  Reportedly, at that time, it was mandatory that all plant employees wear hearing protection during the time they were in the building.  In addition, the Veteran's associate indicated that he had witnessed the Veteran wearing proper (hearing) protection at all times.  

Significantly, neither of the aforementioned letters (from the Veteran's former spouse or his work associate) was of record at the time of the October 2008 VA audiometric examination.   

Hence, to the extent that the VA examiner's opinion did not address these credible lay assertions sufficient to establish a continuity of symptomatology referable to hearing problems beginning in service, the Board finds it to be of limited probative value in this case.  

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability is consistent with a documented pattern of unprotected exposure to excessive and clearly harmful noise levels and as likely as not had its clinical onset during his active duty while serving as a rifleman in the United States Marine Corps in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for the bilateral sensorineural hearing loss disability is granted.  


REMAND

Under the circumstances, the Board finds that additional development of the record is necessary prior to a final adjudication as to the Veteran's claim of service connection for tinnitus.  

Accordingly, this remaining matter is REMANDED to the RO for the following actions:  

1.  The RO should take appropriate steps to obtain copies of any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2008, the date of the most recent VA examination of record, and to incorporate them with the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be forwarded to the same VA audiologist who conducted the aforementioned October 2008 examination, or to another VA audiologist, if the first is unavailable, for further study.  

Following a review of the Veteran's entire claims folder, including the above-referenced statements from the Veteran's former spouse and former associate, the examiner should provide an addendum opinion specifically commenting as to whether it is at least as likely as not that the Veteran's current tinnitus is due to the identified excessive and harmful noise levels to which the Veteran was exposed during his period of active military service or the subsequent hearing loss disability experienced by him after service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in the report that Virtual VA records have been reviewed.  

3.  The RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective action.  

4.  After completing all indicated development, the RO should the readjudicate the Veteran's claims for service connection for tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplement Statement of the Case (SSOC) and afforded a reasonable opportunity for response.    

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


